PER CURIAM.
By amended petition, Ronald E. Rogers seeks a belated appeal of a judgment and sentence. Although a timely notice of appeal was originally filed and the appeal was docketed before this court as case number 1D01-3692, that appeal was dismissed when no response was received to the court’s order requiring payment.of the filing fee or the filing of an order of insolvency. We have therefore treated the amended petition as seeking reinstatement of the appeal in case number 1D01-3692, and in response to an order to show cause, the state indicates that it does not object to the granting of such relief. Accordingly, we grant the amended petition and reinstate petitioner’s appeal in case number 1D01-3692.1
AMENDED PETITION GRANTED.
WEBSTER, VAN NORTWICK and PADOVANO, JJ„ concur.

. Petitioner has requested that this court appoint counsel for purposes of the appeal, but the proper forum for determining whether petitioner is entitled to the services of appointed counsel is the lower tribunal. By separate order issued in case number 1D01-3692, we have relinquished jurisdiction to the trial court to consider whether petitioner qualifies for the appointment of counsel.